     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 6

 7
     Attorneys for Plaintiff: ABACUC HERAS
 8

 9
                           UNITED STATES DISTRICT COURT
10
             CENTRAL DISTRICT OF CALIFORNIA– SOUTHERN DIVISION
11

12
                                           Case No.
13   ABACUC HERAS, an individual,
                                           Complaint For Damages And
14                   Plaintiff,            Injunctive Relief For:
15
     v.                                     1. VIOLATIONS OF THE
16                                             AMERICANS WITH DISABILITIES
17                                             ACT OF 1990, 42 U.S.C. §12181 et
     BALBIR SINGH BHATTI, an                   seq. as amended by the ADA
18   individual, dba ABC Liquor; B & S         Amendments Act of 2008 (P.L. 110-
     HASTER, LLC, a California limited         325).
19
     liability company; and DOES 1-10,
20   inclusive,                             2. VIOLATIONS OF THE UNRUH
21                                             CIVIL RIGHTS ACT, CALIFORNIA
                    Defendants.                CIVIL CODE § 51 et seq.
22

23

24          Plaintiff, ABACUC HERAS (“Plaintiff”), complains of Defendants BALBIR
25   SINGH BHATTI, an individual, dba ABC Liquor; B & S HASTER, LLC, a
26   California limited liability company; and Does 1-10 (“Defendants”) and alleges as
27   follows:
28   ////

                                             1
                                        COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 2 of 9 Page ID #:2


 1                                         PARTIES:
 2         1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 3
     in performing one or more major life activities because he is quadriplegic, including
 4
     but not limited to: walking, standing, ambulating, sitting, and grasping objects. As a
 5

 6   result of these disabilities, Plaintiff relies upon a wheelchair for mobility. With such

 7   disabilities, Plaintiff qualifies as a member of a protected class under the Americans
 8   with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA
 9
     Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the
10
     ADA set forth at 28 C.F.R. §§ 36.101 et seq.
11

12         2.     Plaintiff brings this action acting as a “private attorney general” as

13   permitted under the ADA to privatize enforcement of the ADA without the
14   American tax payer(s) bearing the financial tax burden for such action.
15         3.     Plaintiff is informed and believes and thereon alleges that Defendant B
16   & S HASTER, LLC, a California limited liability company, owned the property
17   located at 12435 Haster Street, Garden Grove, California 92840 (“Property”) on or
18   around February 27, 2019 and March 20, 2019.
19         4.     Plaintiff is informed and believes and thereon alleges that Defendant B
20   & S HASTER, LLC, a California limited liability company, owns the Property
21   currently.
22         5.     Plaintiff is informed and believes and thereon alleges that Defendant
23   BALBIR SINGH BHATTI, an individual, dba ABC Liquor, owned, operated, and
24   controlled ABC Liquor (“Business”) located at the Property on February 27, 2019
25   and March 20, 2019.
26         6.     Defendant BALBIR SINGH BHATTI, an individual, dba ABC Liquor,
27   operates and controls the Business located at the Property currently.
28         7.     Plaintiff does not know the true names of Defendants, their business
                                                2
                                           COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 3 of 9 Page ID #:3


 1   capacities, their ownership connection to the subject property and business, or their
 2   relative responsibilities in causing the access violations herein complained of, and
 3   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 4   informed and believes that each of the Defendants herein, including Does 1 through
 5   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 6   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 7   when the true names, capacities, connections, and responsibilities of the Defendants
 8   and Does 1 through 10, inclusive, are ascertained.
 9                               JURISDICTION AND VENUE
10          8.     This Court has subject matter jurisdiction over this action pursuant
11   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
12          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
13   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
14   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
15   federal ADA claims in that they have the same nucleus of operative facts and
16   arising out of the same transactions, they form part of the same case or controversy
17   under Article III of the United States Constitution.
18          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
19   real property which is the subject of this action is located in this district and because
20   Plaintiff's causes of action arose in this district.
21                                FACTUAL ALLEGATIONS
22          11.    Plaintiff went to the Business on or about February 27, 2019 and March
23   20, 2019 for the dual purpose of making a purchase and to confirm that this public
24   place of accommodation is accessible to persons with disabilities within the meaning
25   federal and state law.
26          12.    The Business is a facility open to the public, a place of public
27   accommodation, and a business establishment.
28          13.    Parking spaces are one of the facilities, privileges and advantages
                                                  3
                                             COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 4 of 9 Page ID #:4


 1   reserved by defendants to persons at the property serving the Business.
 2           14.   Unfortunately, although parking spaces were one of the facilities
 3   reserved for patrons, there were no designated parking spaces available for persons
 4   with disabilities that complied with the Americans with Disability Act Accessibility
 5   Guidelines (“ADAAG”) on February 27, 2019 and March 20, 2019.
 6           15.   At that time, instead of having architectural barrier free facilities for
 7
     patrons with disabilities, Defendants have: a built up curb ramp that projects from
 8
     the sidewalk and into the access aisle (Section 406.5) and is in excess of the
 9

10   maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,

11   currently, there is no compliant designated disabled parking serving the Business
12   which is designed for persons with disabilities.
13           16.   Subject to the reservation of rights to assert further violations of law
14   after a site inspection found infra, Plaintiff asserts there are additional ADA
15   violations which affect him personally.
16           17.   Plaintiff is informed and believes and thereon alleges Defendants had
17   no policy or plan in place to make sure that there was compliant accessible parking
18   reserved for persons with disabilities prior to February 27, 2019 and March 20,
19   2019.
20           18.   Plaintiff is informed and believes and thereon alleges Defendants have
21   no policy or plan in place to make sure that the designated disabled parking for
22   persons with disabilities comport with the ADAAG.
23           19.   Plaintiff personally encountered these barriers. The presence of these
24   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
25   conditions at public place of accommodation and invades legally cognizable
26   interests created under the ADA.
27           20.   The conditions identified supra in paragraph 15 are necessarily related
28   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
                                                 4
                                            COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 5 of 9 Page ID #:5


 1   the major life activities of walking, standing, ambulating, sitting, and grasping
 2   objects; and because the enumerated conditions relate to the use of the accessible
 3   parking, relate to the slope and condition of the accessible parking and accessible
 4   path to the accessible entrance, relate to the width of the accessible path to the
 5   accessible entrance, relate to the safety of the accessible path to the accessible
 6   entrance, relate to the use of the accessible restroom, relate to the safety of the
 7   accessible path to the accessible entrance, and because a van accessible space may
 8   be used by the driver of a vehicle other than a van.
 9          21.      As an individual with a mobility disability who relies upon a
10   wheelchair, Plaintiff has a keen interest in whether public accommodations have
11   architectural barriers that impede full accessibility to those accommodations by
12   individuals with mobility impairments.
13          22.      Plaintiff is being deterred from patronizing the Business and its
14   accommodations on particular occasions, but intends to return to the Business for the
15   dual purpose of availing himself of the goods and services offered to the public and
16   to ensure that the Business ceases evading its responsibilities under federal and state
17   law.
18          23.      Upon being informed that the public place of accommodation has
19   become fully and equally accessible, he will return within 45 days as a “tester” for
20   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
21   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
22          24.      As a result of his difficulty experienced because of the inaccessible
23   condition of the facilities of the Business, Plaintiff was denied full and equal access
24   to the Business and Property.
25          25.      The Defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28          26.      The violations identified above are easily removed without much
                                                  5
                                             COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 6 of 9 Page ID #:6


 1   difficulty or expense. They are the types of barriers identified by the Department of
 2   Justice as presumably readily achievable to remove and, in fact, these barriers are
 3   readily achievable to remove. Moreover, there are numerous alternative
 4   accommodations that could be made to provide a greater level of access if complete
 5   removal were not achievable.
 6         27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 7   alleges, on information and belief, that there are other violations and barriers in the
 8   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 9   notice regarding the scope of this lawsuit, once he conducts a site inspection.
10   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
11   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
12   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
13   have all barriers that relate to his disability removed regardless of whether he
14   personally encountered them).
15         28.    Without injunctive relief, Plaintiff will continue to be unable to fully
16   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
17                               FIRST CAUSE OF ACTION
18    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
19     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
20                                        (P.L. 110-325)
21         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
22   above and each and every other paragraph in this Complaint necessary or helpful to
23   state this cause of action as though fully set forth herein.
24         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods, and services of any place
26   of public accommodation are offered on a full and equal basis by anyone who owns,
27   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
28   Discrimination is defined, inter alia, as follows:
                                                 6
                                            COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 7 of 9 Page ID #:7


 1                a.     A failure to make reasonable modifications in policies, practices,
 2                       or procedures, when such modifications are necessary to afford
 3                       goods, services, facilities, privileges, advantages, or
 4                       accommodations to individuals with disabilities, unless the
 5                       accommodation would work a fundamental alteration of those
 6                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7                b.     A failure to remove architectural barriers where such removal is
 8                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
10                       Appendix "D".
11                c.     A failure to make alterations in such a manner that, to the
12                       maximum extent feasible, the altered portions of the facility are
13                       readily accessible to and usable by individuals with disabilities,
14                       including individuals who use wheelchairs, or to ensure that, to
15                       the maximum extent feasible, the path of travel to the altered area
16                       and the bathrooms, telephones, and drinking fountains serving
17                       the area, are readily accessible to and usable by individuals with
18                       disabilities. 42 U.S.C. § 12183(a)(2).
19         31.    Any business that provides parking spaces must provide accessible
20   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
21   Standards, parking spaces and access aisles must be level with surface slopes not
22   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
23   Standards, access aisles shall be at the same level as the parking spaces they serve.
24   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
25   required to be nearly level in all directions to provide a surface for wheelchair
26   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
27   provide a level access aisle in the designated disabled parking space is a violation of
28   the law and excess slope angle in the access pathway is a violation of the law.
                                                7
                                           COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 8 of 9 Page ID #:8


 1         32.       A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily accessible
 3   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4         33.       Here, the failure to ensure that accessible facilities were available and
 5   ready to be used by Plaintiff is a violation of law.
 6         34.       Given its location and options, Plaintiff will continue to desire to
 7   patronize the Business but he has been and will continue to be discriminated against
 8   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 9   the barriers.
10                                SECOND CAUSE OF ACTION
11       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
12         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
13   above and each and every other paragraph in this Complaint necessary or helpful to
14   state this cause of action as though fully set forth herein.
15         36.       California Civil Code § 51 et seq. guarantees equal access for people
16   with disabilities to the accommodations, advantages, facilities, privileges, and
17   services of all business establishments of any kind whatsoever. Defendants are
18   systematically violating the UCRA, Civil Code § 51 et seq.
19         37.       Because Defendants violate Plaintiff’s rights under the ADA, they also
20   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
21   violations are ongoing.
22         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
23   actions constitute discrimination against Plaintiff on the basis of a disability, in
24   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
25   previously put on actual or constructive notice that the Business is inaccessible to
26   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
27   inaccessible form, and Defendants have failed to take actions to correct these
28   barriers.
                                                  8
                                              COMPLAINT
     Case 8:19-cv-01060-DMG-ADS Document 1 Filed 05/31/19 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016);
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
17                               DEMAND FOR JURY TRIAL
18         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
19   raised in this Complaint.
20

21   Dated: May 31, 2019              MANNING LAW, APC
22

23                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
24                                       Michael J. Manning, Esq.
25                                       Craig G. Côté, Esq.
                                         Attorneys for Plaintiff
26

27
28
                                                9
                                           COMPLAINT
